Case: 21-40119     Document: 00516181583         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 26, 2022
                                  No. 21-40119                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Lance Royall,

                                                           Plaintiff—Appellant,

                                       versus

   Enterprise Products Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-92


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          After his employment was terminated, Lance Royall sued his former
   employer, Enterprise Products Company (Enterprise), for retaliation under
   the Family and Medical Leave Act of 1993 (FMLA). Royall claims that
   Enterprise terminated his employment for invoking his FMLA right to take


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40119        Document: 00516181583             Page: 2      Date Filed: 01/26/2022




                                        No. 21-40119


   medical leave for gastric bypass surgery.             Enterprise maintains that it
   terminated Royall for poor job performance. The district court granted
   summary judgment in favor of Enterprise because Royall failed to
   demonstrate that Enterprise’s stated reason was pretext for retaliation. We
   affirm the district court’s judgment.
                                              I
           In October 2017, Royall began working for Enterprise, an energy
   services company, at its Baytown, Texas terminal as a truck maintenance
   supervisor. His job responsibilities included planning the schedules for
   maintenance work on trucks and overseeing mechanics’ performance of that
   work. Royall reported to Baytown terminal manager Gary O’Neil. On
   September 4, 2018, O’Neil met with Enterprise’s senior director of trucking
   to discuss how to improve morale in Baytown. During that meeting, O’Neil
   described Royall’s failure to plan work schedules, his poor attitude, and
   O’Neil’s repeated efforts to correct Royall’s deficiencies.
           Later that month, Royall injured his shoulder after tripping and falling
   at work. Because the injury occurred before Royall had worked at Enterprise
   for twelve months, Royall was ineligible for FMLA leave. 1 He returned to
   work with a doctor’s clearance shortly thereafter.
           A few weeks later, on October 10, Enterprise issued Royall a
   Performance Improvement Plan (PIP). A human resources employee wrote
   the PIP based on information that she had collected from O’Neil and
   Enterprise’s director of trucking operations Chad Woods.                      The PIP
   described several problems with Royall’s work. He “failed to develop job
   plans,” leaving staff unclear on what they needed to do. He was “behind on


           1
              29 U.S.C. § 2611(2)(A) (requiring that an employee work for at least 12 months
   to be eligible for FMLA leave).




                                              2
Case: 21-40119      Document: 00516181583           Page: 3   Date Filed: 01/26/2022




                                     No. 21-40119


   multiple areas” of preventative maintenance and inspection. On several
   occasions, the PIP stated, Royall had marked equipment as out of service but
   “failed to follow through on getting the equipment sent out, tracked, and
   fixed in a timely manner.” Despite his supervisory responsibilities, the PIP
   claimed, Royall failed to hold staff to safety standards. The PIP also critiqued
   Royall’s attitude, citing his public refusal to perform mechanical work that
   he claimed he was not paid to do. If Royall did not “achieve sustained and
   immediate improvement,” the PIP warned, he might face “further
   disciplinary action up to and including dismissal.”
          Royall claimed that the PIP surprised him. He contends that until the
   PIP, O’Neil had not complained to Royall about his performance. Contrary
   to the PIP, he attests that he did plan the mechanics’ workdays. He attributes
   delays in maintenance work to the backlog that he inherited from his
   predecessor and to a labor shortage at Enterprise.
          On October 30, Royall requested FMLA leave, which Enterprise
   approved. The reason for that leave is contested. Royall claims that the leave
   was for gastric bypass surgery, whereas Enterprise alleges that the leave was
   for neck and spine problems and not for surgery. Six days after Royall’s
   FMLA request, on November 5, O’Neil and Woods met with Royall to
   discuss his lack of progress under the PIP. Woods described Royall’s
   continued failure to plan and supervise the mechanics’ work and to keep
   track of inspections. During the meeting, Royall noted that he would be
   taking time off work for his surgery.
          Soon after the November 5 meeting, Woods recommended that
   Enterprise fire Royall. By November 9, Enterprise had approved Royall’s
   termination, though Enterprise decided to postpone the termination until
   Royall returned to work after the surgery.




                                           3
Case: 21-40119           Document: 00516181583              Page: 4       Date Filed: 01/26/2022




                                            No. 21-40119


           On November 19, Royall underwent gastric bypass surgery. He
   returned to work on November 26, and was fired shortly thereafter, on
   December 3, 2018.
           On March 6, 2019, Royall filed this lawsuit for FMLA retaliation in
   the U.S. District Court for the Southern District of Texas. In April 2020,
   Enterprise moved for summary judgment. In January 2021, the district court
   granted Enterprise’s motion per the recommendation of a magistrate judge.
   The district court adopted the magistrate judge’s memorandum in full as the
   opinion of the court.
                                                  II
           We review a district court’s grant of summary judgment de novo. 2
   Summary judgment is appropriate only if “there is no genuine dispute as to
   any material fact.” 3 A genuine dispute exists when “the evidence is such
   that a reasonable jury could return a verdict for the non-movant,” construing
   the facts “‘in the light most favorable’” to that party. 4
           The FMLA grants eligible employees the right to up to twelve weeks
   of annual leave for a serious health condition that prevents them from
   performing their job. 5 The statute prohibits employers from retaliating
   against employees for exercising this right. 6 In the absence of direct evidence


           2
               Campos v. Steves & Sons, Inc., 10 F.4th 515, 520 (5th Cir. 2021).
           3
               Fed. R. Civ. P. 56(a).
           4
             Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 549-50 (5th Cir. 2012) (first quoting
   Anderson v. Liberty Lobby Inc., 447 U.S. 242, 248 (1986); and then quoting LeMaire v. La.
   Dep't of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007)).
           5
               29 U.S.C. § 2612(a)(1)(D).
           6
             Id. § 2615(a)(1); see also 29 C.F.R. § 825.220(c) (“The Act’s prohibition against
   interference prohibits an employer from discriminating or retaliating against an employee
   or prospective employee for having exercised or attempted to exercise FMLA rights.”).




                                                  4
Case: 21-40119            Document: 00516181583               Page: 5       Date Filed: 01/26/2022




                                              No. 21-40119


   of retaliatory intent, we apply the McDonnell Douglas burden-shifting
   framework to determine whether an employer discharged an employee in
   retaliation for FMLA-protected activity. 7 To establish a prima facie case for
   retaliatory discharge, employees must show that they: (1) “engaged in a
   protected activity”; (2) “the employer discharged [them]”; and (3) “there
   is a causal link between the protected activity and the discharge.” 8 If an
   employee makes this prima facie showing, the burden shifts to the employer
   “to articulate a legitimate, nondiscriminatory reason” for the discharge. 9
   “‘This burden is one of production, not persuasion,’ and it involves no
   credibility assessment.” 10 If the employer articulates such a reason, the
   burden shifts back to the employee “to show by a preponderance of the
   evidence that the employer’s articulated reason is a pretext” for retaliation. 11
   An explanation is pretextual when it is “‘unworthy of credence’—i.e., when
   it ‘is not the real reason for the adverse employment action.’” 12
           Applying this framework, the district court ruled in Enterprise’s
   favor. The court assumed without deciding that Royall had established a
   prima facie case for retaliation. The burden then shifted to Enterprise, which
   maintained that it terminated Royall for his unsatisfactory job performance.
   The district court held that this explanation “easily satisfies” Enterprise’s



           7
            Tatum v. S. Co. Servs., Inc., 930 F.3d 709, 713 (5th Cir. 2019); see also McDonnell
   Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).
           8
                Richardson v. Monitronics Int’l, Inc. 434 F.3d 327, 332 (5th Cir. 2005).
           9
                Id.
           10
             Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir. 2019) (quoting Reeves v.
   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)).
           11
                Richardson, 434 F.3d at 332-33.
           12
            Lindsey v. Bio-Medical Applications of La., L.L.C., 9 F.4th 317, 325 (5th Cir. 2021)
   (quoting Watkins v. Tregre, 997 F.3d 275, 284 (5th Cir. 2021)).




                                                    5
Case: 21-40119          Document: 00516181583              Page: 6       Date Filed: 01/26/2022




                                           No. 21-40119


   burden. At the next step of the analysis, the court determined that Royall
   failed to meet his burden to show Enterprise’s reason was pretextual. The
   court explained that “Royall has not presented any evidence suggesting that
   Enterprise did not honestly believe that his performance was deficient and
   deserving of termination.”
          On appeal, Royall disputes the district court’s rejection of pretext.
   Royall argues that the district court overlooked or improperly weighed
   evidence demonstrating that Enterprise’s rationale is not credible.
          Royall asserts that the district court disregarded inconsistencies in
   Enterprise’s evidence. It is true that “[a] court may infer pretext where a
   defendant has provided inconsistent or conflicting explanations” for an
   employee’s termination. 13 An incoherent rationale may suggest that the
   employer’s articulated explanation is not its real reason, such that “the trier
   of fact can reasonably infer . . . that the employer is dissembling to cover up”
   a retaliatory motive. 14          The record, however, does not reveal any
   inconsistencies in Enterprise’s explanation for Royall’s termination. Royall
   references evidence that more than one Enterprise employee claimed credit
   for proposing to issue a PIP to Royall and for deciding to postpone his
   termination until he returned to work after his surgery. Any inconsistency
   on these points is irrelevant. Conflict over who at Enterprise made these
   decisions does not cast doubt on why Enterprise terminated Royall. 15 As the
   district court recognized, Enterprise’s explanation for Royall’s termination




          13
               Nasti v. CIBA Specialty Chemicals Corp., 492 F.3d 589, 594 (5th Cir. 2007).
          14
               Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000).
          15
             See Nasti, 492 F.3d at 594 (rejecting pretext despite alleged inconsistencies
   because the employer’s reasons for termination were consistent).




                                                  6
Case: 21-40119         Document: 00516181583              Page: 7       Date Filed: 01/26/2022




                                          No. 21-40119


   has remained the same throughout. Enterprise has consistently attributed
   Royall’s discharge to his sustained unsatisfactory job performance.
           Royall argues that the district court discounted evidence that his work
   was adequate and so Enterprise’s stated justification for his termination was
   illegitimate. The record does not support this contention. It is undisputed
   that Royall inherited a backlog from his predecessor, which Enterprise
   acknowledged would take years to work through. Royall cites maintenance
   records and declarations attesting that he reduced this backlog. But he does
   not present evidence demonstrating that his remedial efforts were sufficient
   to meet Enterprise’s expectations.                 As Enterprise points out, the
   maintenance records also show that many pieces of equipment remained out
   of service and many others went out of service during Royall’s tenure. When
   assessing pretext, it is not for this court “to engage in second-guessing of an
   employer’s business decisions.” 16 It is up to Enterprise to decide whether
   Royall’s efforts were satisfactory. We inquire only whether Enterprise’s
   explanation for its decision is “‘unworthy of credence.’” 17 The evidence
   that Royall has proffered does not raise any doubt that Enterprise did in fact
   disapprove of his job performance.
           Royall argues that employees’ FMLA rights would be eviscerated if
   courts merely accepted all employer claims of poor job performance at face
   value. He contends that employers could evade liability by “simply stat[ing]
   ‘I believe the employee was a bad performer’ without any specifics” or by
   referencing arbitrary standards. This objection misconstrues the employer’s
   burden in the retaliation analysis. When explaining why its employment


           16
             Musser v. Paul Quinn Coll., 944 F.3d 557, 564 (5th Cir. 2019) (quoting LeMaire v.
   La. Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007)).
           17
            Lindsey v. Bio-Medical Applications of La., L.L.C., 9 F.4th 317, 325 (5th Cir. 2021)
   (quoting Watkins v. Tregre, 997 F.3d 275, 284 (5th Cir. 2021)).




                                                7
Case: 21-40119           Document: 00516181583               Page: 8    Date Filed: 01/26/2022




                                             No. 21-40119


   decision was legitimate, an employer “must articulate in some detail a more
   specific reason than its own vague and conclusional feeling about the
   employee.” 18         Here, Enterprise met its burden.              Enterprise identified
   particular job functions that Royall failed to perform both before and after he
   was issued the PIP. Namely, Enterprise produced evidence that Royall failed
   to develop job plans for the mechanics, had backlogs of maintenance and
   inspection work, and did not enforce safety policies among those he
   supervised. For the more nebulous complaint about Royall’s poor attitude,
   Enterprise gave an example, describing an incident in which Royall publicly
   refused to perform mechanical work. Royall has not disputed this account.
   He himself admits that “Enterprise made specific factual allegations.” The
   safeguards of the McDonnell Douglas framework negate Royall’s concerns
   that employers may resort to groundless claims of poor job performance.
           Royall does note pieces of evidence that the district court did not
   consider, but this evidence falls short of showing pretext. He references his
   declaration, which challenges evidence from Enterprise about a missing
   trailer, an excessively lengthy tractor repair, and O’Neil’s directions to
   Royall about spot checking and preventive maintenance work. These factual
   disputes raise questions about some of the particularities of Royall’s
   deficiencies, but they do not address whether Enterprise was satisfied with
   Royall’s overall performance. 19 This court will not infer that disagreement
   between the parties on certain aspects of Royall’s work evinces dissembling




           18
                Patrick v. Ridge, 394 F.3d 311, 317 (5th Cir. 2004).
           19
              See Jackson v. Watkins, 619 F.3d 463, 467 (5th Cir. 2010) (quoting Wallace v.
   Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001)) (“We have long recognized that to
   satisfy step three of the McDonnell Douglas framework, a plaintiff ‘must put forward
   evidence rebutting each of the nondiscriminatory reasons the employer articulates.’”).




                                                   8
Case: 21-40119           Document: 00516181583             Page: 9        Date Filed: 01/26/2022




                                            No. 21-40119


   on the part of Enterprise. “Simply disputing the underlying facts of an
   employer’s decision is not sufficient to create an issue of pretext.” 20
           Royall also contests the district court’s described sequence of events.
   The district court asserted that O’Neil first raised concerns about Royall’s
   job performance before O’Neil knew that Royall intended to take leave for
   his surgery. Royall challenges this assertion based on his declaration, which
   states that he “often spoke to O’Neil” about his health issues, including his
   need to take leave for gastric bypass surgery.                       The timing of these
   conversations is unclear but leaves open the possibility that O’Neil was aware
   of Royall’s planned medical leave before he criticized Royall’s job
   performance. Yet Royall does not explain how O’Neil’s knowledge alters the
   pretext analysis. To be sure, an employer that has no knowledge of an
   employee’s protected activity cannot retaliate against the employee for that
   activity. 21 Nevertheless, although it is a prerequisite, knowledge alone does
   not establish pretext. 22
           Because Royall has not demonstrated that O’Neil’s actions were
   pretextual, his “cat’s paw” theory of liability also fails. Under the cat’s paw
   theory, “a plaintiff must establish that the person with a retaliatory motive
   somehow influenced the decisionmaker to take the retaliatory action.” 23
   Royall tries to apply this theory to argue that O’Neil’s retaliatory motive


           20
                LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007).
           21
             Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d 164, 168 (5th Cir. 1999)
   (“If an employer is unaware of an employee’s protected conduct at the time of the adverse
   employment action, the employer plainly could not have retaliated against the employee
   based on that conduct.”).
           22
              E.g., McCoy v. Shreveport, 492 F.3d 551, 562 (5th Cir. 2007) (rejecting pretext for
   retaliation when the employee showed only that “decisionmakers knew of her complaints
   and took an adverse employment action shortly thereafter”).
           23
                Zamora v. Houston, 798 F.3d 326, 331 (5th Cir. 2015).




                                                  9
Case: 21-40119       Document: 00516181583                Page: 10    Date Filed: 01/26/2022




                                           No. 21-40119


   should be imputed to Enterprise. This attempt is unavailing. Since Royall
   has not presented any evidence demonstrating pretext on the part of O’Neil,
   it makes no difference that O’Neil influenced Enterprise’s decision to
   terminate Royall. To impute an employee’s pretext to an employer, there
   must be some pretext to impute. Royall has not made such a showing. In any
   case, Royall has waived the cat’s paw argument by failing to raise it before
   the magistrate judge. 24
                                       *        *         *
           Because Royall has not presented evidence of pretext, we AFFIRM
   the district court’s decision granting summary judgment in favor of
   Enterprise.




           24
             Freeman v. Bexar, 142 F.3d 848, 851 (5th Cir. 1998) (“[A] party who objects to
   the magistrate judge’s report waives legal arguments not made in the first instance before
   the magistrate judge.”).




                                               10